t c memo united_states tax_court salaheddin ahmad ahmad petitioner v commissioner of internal revenue respondent docket no filed date janice burns king for petitioner lawrence b austin for respondent memorandum findings_of_fact and opinion parr judge prior to issuing a notice_of_deficiency respondent made a jeopardy_assessment against petitioner for and as follows year additions to tax sec_6651 dollar_figure big_number big_number sec_6654 dollar_figure big_number big_number within days of making the jeopardy_assessment respondent determined deficiencies in and additions to petitioner's federal_income_tax for and as follows year deficiency dollar_figure big_number big_number additions to tax sec_6651 dollar_figure big_number big_number sec_6654 dollar_figure big_number big_number the issues for decision are whether respondent's notice_of_deficiency was arbitrary we hold it was not whether petitioner has unreported income for the tax years and we hold he does to the extent set out below whether petitioner is liable for self-employment_tax for and we hold he is whether petitioner is liable for an addition_to_tax under sec_6651 for and for failure_to_file federal_income_tax returns we hold he is to the extent set out below whether petitioner is liable for an addition_to_tax under sec_6654 for and for the failure to make estimated_tax payments we hold he is to the extent set out below all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all dollar amounts are rounded to the nearest dollar unless otherwise indicated findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated into our findings by this reference at the time the petition in this case was filed petitioner resided in calhoun georgia calhoun i general background--petitioner in petitioner came to the united_states from the kingdom of jordan on a student visa to attend college at the time petitioner came to this country his brother mr saleh rashid saleh was already attending college at kennesaw state college later transferring to a different university on date petitioner received a bachelor of science degree in computer science from kennesaw state college during and petitioner held checking account no checking account and savings accounts nos savings account savings account savings account and savings account with wachovia bank wachovia south wall in response to a query by the court petitioner explained that four of his brothers have a surname that is different from ahmad the one he shares with his parents as a result of a clerk's error in updating the jordanian civil registration system years ago petitioner testified that the family's correct surname is rashid petitioner noted however that because it takes so much effort to go back and correct everything we said it is not a big deal and that is why we have you know two different last names street calhoun georgia petitioner made deposits in his checking and savings accounts totaling dollar_figure in dollar_figure in and dollar_figure in petitioner married tonia judd tonia in date and they were divorced on date during the divorce proceedings petitioner withdrew dollar_figure from his bank accounts including the proceeds of three certificates of deposit he transferred dollar_figure to a cousin and dollar_figure to a friend because of his fear that his wife might get some of the money later that year after the divorce papers were signed the transferees returned the money plus interest by check and petitioner redeposited the funds in his checking account petitioner became a resident_alien in prior to that time petitioner's immigration status did not permit him employment the terms of the visa notwithstanding petitioner the stipulated date of the divorce is date however the date on the divorce decree entered into evidence is date while stipulations are not set_aside lightly we have broad discretion in determining whether to hold a party to a stipulation 994_f2d_1542 11th cir affg tcmemo_1991_636 the evidence in the record demonstrates the stipulated date is simply incorrect we are not bound by stipulations of fact that appear contrary to the facts disclosed by the record rule e blohm v commissioner supra citing 364_f2d_101 5th cir revg t c memo we therefore find as fact that the date of petitioner's divorce is date on date three 6-month certificates of deposit that petitioner owned in the total amount of dollar_figure matured and petitioner received dollar_figure of interest worked in several restaurants during quitting whenever his employers pressed him for social_security information petitioner earned_income from these jobs but does not remember the amounts petitioner did not file an income_tax return for because he was concerned about the consequences of working in contravention of the immigration law despite his efforts to avoid providing required information to his employers petitioner did receive one form_w-2 wage and tax statement reporting wage income of dollar_figure for during the years in issue petitioner's brother saleh owned a restaurant during petitioner worked at saleh's restaurant by covering for employees who would fail to come in he also took saleh's wife to the market and their children to the doctor in exchange for his help saleh gave petitioner some spending money petitioner did not report this income on a federal_income_tax return for at the time of trial saleh resided in calhoun and owned a restaurant the atlanta gate in september of petitioner began to cohabit with samantha gibson gibson gibson was married but separated from her husband and was employed as a waitress in addition to wage and tip_income gibson received support payments for her two children at the time of trial petitioner and gibson were married and living together in calhoun ii bank_deposits and withdrawals a petitioner deposited a total of dollar_figure into his checking and savings accounts between june and date some of the deposits were combination deposits that is deposits of both cash and checks for example on december petitioner deposited dollar_figure in cash in his checking account along with a dollar_figure third-party check payable to tonia for petitioner's checking account deposits totaled dollar_figure petitioner made eight cash deposits totaling dollar_figure and three check deposits totaling dollar_figure petitioner made two deposits into savings account he deposited a check for dollar_figure on december and he deposited dollar_figure in cash on december the dollar_figure check deposit was a transfer of funds by check from petitioner's checking account to the savings account petitioner also received dollar_figure interest on this savings account petitioner deposited checks in combination with cash the stipulations regarding the cash deposits do not correspond to the record for example the parties stipulated that on july and nov petitioner made cash deposits of dollar_figure and dollar_figure respectively the evidence entered into the record however shows that on july petitioner deposited a single check for dollar_figure and dollar_figure in cash the nov deposit was a single check for dollar_figure and dollar_figure in cash as previously discussed we are not bound by stipulations of fact that appear contrary to facts disclosed by the record see supra note we therefore disregard the stipulations regarding these deposits and find they were made according to the evidence entered in the record b petitioner deposited a total of dollar_figure in his checking and savings accounts in petitioner made deposits into his checking account totaling dollar_figure at least of these deposits totaling dollar_figure were cash deposits petitioner made deposits totaling dollar_figure into savings account all of the deposits except one were cash deposits the sole noncash deposit of dollar_figure was a refund petitioner received from a dating service on july petitioner deposited dollar_figure into this account which was the proceeds of a loan he received from wachovia on august he withdrew dollar_figure to repay the balance remaining on this loan between april and november petitioner made three deposits totaling dollar_figure into his savings account at least one deposit of dollar_figure was in cash on the same dates that petitioner made deposits into savings account he also made deposits into savings account the three deposits into it is unclear from the record whether the deposits of dollar_figure dollar_figure dollar_figure and dollar_figure made on june sept nov and dec respectively were cash deposits due to the uncertain nature of these deposits these amounts are not included as cash deposits petitioner made deposits on apr june and nov it is unclear from the record whether the deposits made on apr and nov each for dollar_figure were deposits of cash savings account totaled dollar_figure at least two of the deposits in the amounts of dollar_figure and dollar_figure were deposits of cash petitioner received dollar_figure interest on his checking account dollar_figure on savings account dollar_figure on savings account and dollar_figure on savings account petitioner wire transferred dollar_figure sometime between january and february dollar_figure on may and dollar_figure on date from savings account to his father ahmad mohammed rashid ahmad in jordan on july petitioner wire transferred dollar_figure from savings account to omaha nebraska c petitioner deposited a total of dollar_figure in his checking and savings accounts in petitioner made deposits totaling dollar_figure in his checking accountdollar_figure at least of the deposits totaling dollar_figure were deposits of cashdollar_figure some of the deposits were combination deposits for example on june petitioner it is unclear from the record whether the deposit on apr was a deposit of cash we cannot determine the exact date of the dollar_figure wire transfer because the copy of petitioner's bank statement entered in evidence is practically illegible in this detail it is clear from the statement however that the bank statement was for the period of jan to date the wire transfer was to ahmad mohammed rashid ahmad and the amount transferred was dollar_figure the parties stipulated that a dollar_figure deposit made on nov was the transfer of the closing balance of savings account the record is unclear whether the deposit on dec of dollar_figure was a cash deposit withdrew dollar_figure from his checking account and a week later he deposited a third-party check payable to gibson in the same amount along with dollar_figure in cashdollar_figure between january and november petitioner made deposits totaling dollar_figure in savings account at least of the deposits totaling dollar_figure were deposits of cashdollar_figure two of the deposits were combination depositsdollar_figure petitioner made one deposit each to savings accounts and on april petitioner deposited dollar_figure in cash into savings account and on april he deposited dollar_figure in cash into savings account petitioner received dollar_figure of interest on his checking account dollar_figure on savings account dollar_figure on savings account and dollar_figure on savings account petitioner closed savings accounts and on date by withdrawing the balances dollar_figure and dollar_figure respectively petitioner closed savings account on date by withdrawing the balance of dollar_figure and depositing it into his checking account six of the deposits were combination deposits it is unclear from the record whether the deposits made on jan mar sept oct oct and nov in the respective amounts of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure were deposits of cash the deposit on may for the total amount of dollar_figure was a deposit of dollar_figure cash and a check for dollar_figure the deposit on aug for the total amount of dollar_figure was a deposit of dollar_figure cash and a check for dollar_figure petitioner transferred dollar_figure by wire from savings account on september to his father in jordan on november he transferred dollar_figure and on december dollar_figure from his checking account to an account in his name at the cairo bank in amman jordan between april and date petitioner's bank wachovia filed nine currency transaction reports form detailing his cash transactions in the identification section of the form wachovia reported petitioner's occupation as cook at local restaurant opinion issue whether respondent's notice_of_deficiency was arbitrary respondent determined that petitioner has a deficiency of dollar_figure for dollar_figure for and dollar_figure for these deficiencies are based on income in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively petitioner asserts that because the commissioner did not produce evidence linking him to an income-producing activity the commissioner was arbitrary and erroneous in her determination so that she bears the burden_of_proof petitioner cites 932_f2d_1128 5th cir affg in part and revg in part tcmemo_1990_68 and senter v commissioner tcmemo_1995_311 in support of his position as discussed below petitioner's reliance on these cases is misplaced we sustain respondent's determinations for the taxable years at issue except as set out below the first issue to be decided is who bears the burden_of_proof in this case a statutory_notice_of_deficiency ordinarily carries with it a presumption of correctness rule a 290_us_111 due to this presumption taxpayers generally have both the burden_of_proof and the burden of going forward with evidence 83_tc_269 however if the taxpayer shows that the statutory notice is arbitrary or without foundation the burden of going forward with the evidence shifts to the commissioner id in asking this court to find that the notice_of_deficiency is arbitrary petitioner is asking us to explore the underpinnings of that notice as a general_rule we will not look behind the statutory notice to examine the evidence used in making the determination 92_tc_661 74_tc_260 affd in part and revd and remanded in part 649_f2d_152 2d cir 62_tc_324 the rare exception to this rule is where the commissioner in a case involving unreported income introduces no direct evidence but rests on the presumption of correctness and the taxpayer challenges the deficiency on the grounds that it is arbitrary portillo v commissioner supra pincite 87_tc_609 affd without published opinion 827_f2d_774 11th cir llorente v commissioner supra pincite in portillo v commissioner supra the taxpayer was a painting contractor who received a form_1099 miscellaneous income that he claimed was not correct other than the uncorroborated testimony of a witness who testified that he had paid the taxpayer the disputed amount of income there was no evidence supporting the commissioner's determination the court_of_appeals for the fifth circuit noted that like this court it is reluctant to look at the facts underlying the commissioner's notice_of_deficiency the court_of_appeals also held however that it will not give effect to the presumption of correctness in a case involving unreported income if the commissioner cannot present some predicate evidence supporting its determination id pincite more specifically the court_of_appeals articulated its rule as follows before we will give the commissioner the benefit of the presumption of correctness he must engage in one final foray for truth in order to provide the court with some indicia that the taxpayer received unreported income the commissioner would merely need to attempt to substantiate the charge of unreported income by some other means such as by showing the taxpayer's net_worth bank_deposits cash expenditures or source and application of funds id pincite4 emphasis added in senter v commissioner supra the commissioner based her determination solely on the assertion that the taxpayer filed no returns for through the commissioner reconstructed the taxpayer's income for those years based on income he reported in increased by the consumer_price_index there was no evidence presented by either party regarding whether the taxpayer had taxable_income during the years in issue because the commissioner produced no predicate evidence supporting the determination we found respondent's determination arbitrary and erroneous moreover citing portillo v commissioner supra pincite we concluded that the rule in the court_of_appeals for the fifth circuit to which any appeal of senter would lie is that once the presumption of correctness disappears the commissioner bears the burden_of_proof we think the facts of the instant case are distinguishable from those of portillo v commissioner supra and senter v commissioner supra in both of those cases the commissioner did not present predicate evidence in support of the determination that the taxpayer had unreported income in the present case however the respondent substantiated the charge with predicate evidence she used the bank_deposits and cash_expenditures_method of income reconstruction portillo v commissioner supra pincite4 thus respondent's deficiency determination was not arbitrary see also 994_f2d_1542 11th cir affg tcmemo_1991_636 once the tax_court has found the commissioner has made a minimal evidentiary showing the deficiency determination is presumed correct 937_f2d_1548 10th cir affg tcmemo_1989_552 the key is connecting taxpayers to assets not to a business since respondent's deficiency_notice was not arbitrary petitioner has the burden of going forward with the evidence as well as the ultimate burden of persuasion see dellacroce v commissioner supra pincite issue unreported income for and utilizing the bank_deposits and cash_expenditures_method of income reconstruction respondent determined petitioner had income in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively every taxpayer is required to maintain adequate_records of taxable_income sec_6001 petitioner did not file a federal_income_tax return or make any estimated federal_income_tax payments for any of the years in issue nor did he maintain adequate_records from which the amount of his income or federal_income_tax liability for any of the years in issue could be computed in the absence of such records the commissioner may reconstruct the taxpayer's income by any method that in her opinion clearly reflects income sec_446 94_tc_654 the commissioner's method need not be exact but must be reasonable 348_us_121 the bank_deposits method for computing unreported income has long been sanctioned by the courts 96_tc_858 affd 959_f2d_16 2d cir though not conclusive bank_deposits are prima facie evidence of income 335_f2d_671 5th cir the bank_deposits method assumes that all money deposited in a taxpayer's bank account during a given period constitutes taxable_income 87_tc_74 64_tc_651 affd 566_f2d_2 6th cir 29_tc_601 where the taxpayer has failed to maintain adequate_records as to the amount and source of his income and the commissioner has determined that the deposits are income the taxpayer has the burden of showing that the determination is incorrect rule a 102_tc_632 parks v commissioner supra estate of mason v commissioner supra furthermore in such cases the commissioner is not required to show a likely source_of_income clayton v commissioner supra parks v commissioner supra estate of mason v commissioner supra in challenging respondent's income reconstruction petitioner introduced evidence that was intended to corroborate his claim that the deposits were due to nontaxable sources thi sec_15 in 661_f2d_1206 11th cir en_banc the court_of_appeals for the eleventh circuit adopted as binding precedent all of the decisions of the former court_of_appeals for the fifth circuit handed down prior to the close of business on date evidence primarily consists of his testimony selected checking and savings account statements five canceled checks and three written statements by his friends the written statements constitute ex_parte affidavits and are not treated as evidence under rule b upon review of the evidence presented we are not persuaded that the source of the deposits was from nontaxable income items except to the extent as follows a for petitioner deposited a total of dollar_figure in his checking and savings accounts except for the following amounts we find the deposits are income to petitioner that is subject_to tax pursuant to sec_61 based on the entire record we are persuaded that the deposits of the checks for dollar_figure and dollar_figure are the return of funds plus interest that petitioner transferred to associates with the intent to prevent his first wife tonia receiving any money in settlement of divorcedollar_figure in addition we find the check for dollar_figure payable to tonia that petitioner cashed for her by depositing it in his account is not taxable_income to him petitioner's testimony regarding the source of these amounts is corroborated by the canceled checks which correlate with petitioner's bank statements finally the parties stipulated that the dollar_figure deposit in savings account we find that petitioner has interest_income to the extent the total amount of these two deposits exceeds dollar_figure see sec_61 on december was a transfer of petitioner's funds from his checking account this amount is a redeposit therefore it is not gross_income b petitioner deposited a total of dollar_figure in his checking and savings accounts in except for the two following amounts we find the deposits are income to petitioner that is subject_to tax pursuant to sec_61 the parties stipulated the dollar_figure deposit made on july was the deposit of loan proceeds that petitioner received from wachovia it is well established that gross_income does not include loans 366_us_213 384_f2d_748 5th cir dollar_figure petitioner submitted a bank copy of the dating service's canceled dollar_figure refund check thus petitioner provided evidence that corroborates his testimony regarding the source of the sole noncash deposit for into this savings account the dollar_figure deposit is the return of a personal_expenditure for which petitioner received no tax_benefit and is therefore not taxable_income c petitioner deposited a total of dollar_figure in his checking and savings accounts in except for the following amounts we find the deposits are income to petitioner that is subject_to see supra note tax the parties stipulated that the deposit of dollar_figure into petitioner's checking account was a transfer of the balance of savings account this amount is a redeposit therefore it is not gross_income based on the entire record we find petitioner has met his burden of proving the check for dollar_figure payable to gibson which petitioner cashed for her by depositing in his account is not taxable_income to him our finding that petitioner has met the burden_of_proof as to the source of these deposits is not a grant of credence to petitioner's claims regarding the source of his other deposits nor does the evidence presented by petitioner which showed that some of the deposits were not income establish that the use of the bank_deposits method was invalid or arbitrary estate of mason v commissioner t c pincite having reached that conclusion we will comment in more detail on petitioner's evidence petitioner testified that the sources of his other deposits were family transfers repayments of loans he earlier made to friends and associates and cash reimbursements for checks he wrote to pay the bills of others petitioner provided scant evidence to corroborate his claims for example to substantiate his claim that family members transferred money to him petitioner submitted a copy of a wire transfer that originated in jordan and was sent to saleh in calhoun the wire transfer is for dollar_figure and is dated date we find however that this wire transfer does not support petitioner's testimony because the transfer was sent to saleh not to petitioner accordingly without evidence corroborating petitioner's claim that saleh transferred the funds he received to petitioner the copy of this wire transfer does not show that petitioner received any funds from his family petitioner also introduced his check register into evidence to corroborate his claim that he made many loans to friends petitioner's reliance on his check register settles on a single entry that verifies he issued a check on date for dollar_figure to guss this single entry is woefully inadequate to perform the task petitioner would assign it the entry does not indicate the purpose of the amount_paid the intent of the parties or any of the other indicia necessary to substantiate the existence of a loandollar_figure we find this entry in petitioner's check register does not provide documentary_evidence to establish the existence of the claimed loans petitioner's claim that he paid the bills of others by check and received cash reimbursements which he deposited suffers from factors which have been considered by courts as relevant in deciding whether a bona_fide loan exists include among others the existence or nonexistence of a debt_instrument provisions for security_interest payments and a fixed repayment date whether or not repayments of the loan were made the taxpayer's ability to repay the loan the borrower's receipt of compensation and the testimony of the taxpayer frierdich v commissioner tcmemo_1989_393 affd 925_f2d_180 7th cir similar deficiencies for example petitioner testified that during he often paid saleh's rent utilities and other expenses by check and saleh reimbursed him in cash this claim is allegedly supported by a single check petitioner wrote to barnett bankdollar_figure petitioner was unable to offer any evidence to corroborate his claim of the purpose of the check nor was he able to produce evidence of a reimbursing cash deposit in the amount of the check we find therefore that this check does not corroborate petitioner's claims with respect to the funds that he claimed are cash reimbursements of checks he wrote on behalf of others petitioner relies on only his testimony to carry the burden of proving the source of the balance of his depositsdollar_figure thus the issue is one of credibility wherein we must determine the extent to which the proffered testimony is believable see schad v commissioner t c pincite it is well established that we are not required to accept self-serving testimony in the absence of corroborating evidence niedringhaus v commissioner 99_tc_19 a check drawn on petitioner's checking account in the amount of dollar_figure made payable to barnett bank of atlanta was entered into evidence petitioner asserts this check was issued to pay the balance due on saleh's automobile for example petitioner testified he paid gibson's personal bills as well as her share of the household expenses by check and she reimbursed him in cash petitioner estimated gibson gave him dollar_figure in cash each week for weeks in and for weeks in all of which he deposited in his accounts this testimony is uncorroborated by any evidence tokarski v commissioner t c pincite petitioner failed to produce any corroborating evidence to support his testimony although petitioner testified that his wife mother and father all of whom live in the same apartment with petitioner and saleh who also lives in calhoun are the sources for his deposits petitioner failed to call any family members to testify in an effort to verify his storiesdollar_figure we cannot assume the testimony of absent witnesses would have been favorable to petitioner rather the normal inference is that it would have been unfavorable tokarski v commissioner supra pincite 47_tc_92 affd 392_f2d_409 5th cir 6_tc_1158 affd 162_f2d_513 10th cir moreover our analysis of petitioner's testimony reveals inconsistencies that cast doubt upon his credibilitydollar_figure petitioner's explanation for his failure to call any family members to testify is not credible petitioner explained that although he lives only hours from the place of trial he did not call his parents because the weather was nasty his parents do not speak english and are too old at or years of age for him to put them through the ordeal of testifying via an interpreter considering his parents traveled from jordan to georgia only weeks before the trial successfully navigating similar hazards of greater scale than they would have encountered on a 2-hour journey from calhoun to atlanta we find petitioner's explanation to be both inventive and implausible petitioner's explanation of why gibson and saleh could not attend the trial and contribute corroborating testimony shares an equally unreliable quality for example petitioner testified that his parents are very wealthy at one time having enough money to buy half of the continued thus there is no credible_evidence that the deposits were from nontaxable sources based on the entire record we simply do not believe that the money came from the sources petitioner claims we find therefore that petitioner has not met his burden_of_proof with respect to the funds that he claims are family transfers cash repayments of loans he made earlier or reimbursements for checks he wrote on behalf of others issue self-employment_tax respondent determined that petitioner had income in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively and that he is liable for self-employment_tax of dollar_figure dollar_figure and dollar_figure for those years sec_1401 imposes a tax on self-employment_income self- employment income consists of gross_income from any trade_or_business carried on by an individual less allowable deductions attributable to the trade_or_business sec_1402 respondent's determination that petitioner is liable for self- continued capital of amman however because his father was frequently in need of cash petitioner had to wire him transfers of what were often relatively modest amounts in addition petitioner testified that many people owe him money and that he carries the balance of the loans in his head yet he can only approximate the amounts he has been repaid finally petitioner testified that he did not believe he owed taxes in and because the terms of his immigration prevented his steady employment petitioner testified that he actually did work in his legal status notwithstanding petitioner also testified he became a resident_alien during thus petitioner's immigration status was not a legal obstacle to his employment during the latter part of and forever after employment_tax is presumed to be correct and petitioner bears the burden of proving that it is erroneous rule a 33_tc_656 at trial petitioner testified that during and he worked at several restaurants petitioner also testified however that he made very little money working at these restaurants and the only form_w-2 petitioner received reported a mere dollar_figure of wage income which gives credence to his claim we are persuaded that petitioner did not earn the unreported income determined by respondent except for the amount reported on the form_w-2 as an employee although petitioner has persuaded this court that the source of his unreported income was not wages he has not met his burden of proving that he did not receive such amounts from self- employment thus we find petitioner is liable for self- employment_tax on the unreported income as determined by respondent for and except for the dollar_figure of wage income reported on the form_w-2 and the amounts that we have found hereinbefore are not income issue additions to tax under sec_6651 respondent determined petitioner is liable for additions to tax for failure_to_file income_tax returns for and under sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless it is shown that such failure is due to a reasonable_cause and not due to willful neglect sec_6651 the taxpayer has the burden of proving the addition is improper rule a 469_us_241 petitioner did not file income_tax returns for the years in issue there is no evidence in the record that suggests petitioner's failure_to_file a federal_income_tax return for any year in issue was due to reasonable_cause and not due to willful neglect accordingly we sustain respondent's determination with respect to this issue issue additions to tax under sec_6654 respondent determined that petitioner is liable for the addition_to_tax under sec_6654 for his failure to make estimated_tax payments for and subject_to exceptions provided by the statute the imposition of the addition_to_tax is otherwise automatic if the amounts of the withholdings and estimated_tax payments do not equal statutorily designated amounts niedringhaus v commissioner supra pincite 75_tc_1 petitioner bears the burden of showing that respondent's determination that sec_6654 applies to all taxable years is in error rule a niedringhaus v commissioner supra petitioner has made no such showing for the years in issue petitioner had substantial taxable_income yet he made no estimated_tax payments therefore we hold he is liable for the additions to tax under sec_6654 for those years to reflect the foregoing decision will be entered under rule
